DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, filed 02/25/2020, claims priority from Provisional Application 62/835,382, filed 04/17/2019.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Michael Pate on 07/26/22. The application has been amended as follows: 

1. (Currently Amended) A method comprising: 
executing, on a device, a private personal mobile device management module (PPMDM); 
receiving, by the private personal mobile device management module, an enterprise mobile device management (EMDM) policy from an enterprise server, the enterprise mobile device management (EMDM) policy representing requested access to a first resource and a second resource of the device by a mobile device management (MDM) software, the MDM software being programmed to monitor the device for security threats; 
permitting by the private personal mobile device management (PPMDM) module management of security of the first resource by the MDM software according to the enterprise mobile device management (EMDM) policy in cooperation with the enterprise server; and 
providing, by the private personal mobile device management module (PPMDM), data derived from a-the second resource- to the MDM software for management according to the enterprise mobile device management (EMDM) policy in cooperation with the enterprise server, wherein the second resource includes a detected threat on the device;
providing an enterprise application installed on the device, the enterprise application being associated with the EMDM policy; 
providing a personal application installed on the device and not associated with the EMDM policy; 
managing, by the PPMDM module, the enterprise application according to the EMDM policy; and 
refraining, by the PPMDM module, from managing the personal application according to the EMDM policy.

2. (Original) The method of claim 1, wherein receiving the EMDM policy comprises receiving executable code programmed to implement the EMDM policy.



3. (Cancelled)

4. (Currently Amended) The method of claim [[3]] 1, further comprising: 
detecting, by the PPMDM module, a network connection violating the EMDM policy; and
 	in response to detecting the network connection violating the EMDM policy, blocking access to the network connection by the enterprise application while allowing access to the network connection by the personal application.

5. (Original) The method of claim 1, further comprising: 
providing an enterprise data stored on the device, the enterprise data being associated with the EMDM policy; providing a personal data stored on the device and not associated with the EMDM policy; 
managing, by the PPMDM module, the enterprise data according to the EMDM policy; and refraining, by the PPMDM module, from managing the personal data according to the EMDM policy.

6. (Original) The method of claim 5, further comprising: 
determining, by the PPMDM module, that data associated with the EMDM policy should be deleted; 
in response to determining, by the PPMDM module, that data associated with the EMDM policy should be deleted, deleting the enterprise data without deleting the personal data.

7. (Original) The method of claim 6, wherein determining that the data associated with the EMDM policy should be deleted comprises determining that the device has been stolen and that the EMDM policy requires wiping of the device in response to determining that the device has been stolen.

8. (Original) The method of claim 5, further comprising: 
providing an enterprise application installed on the device; associating, by the PPMDM module, the enterprise application with the EMDM policy on the device; and
 flagging, by the PPMDM module, data received by the enterprise application as the enterprise data.

9. (Previously Presented) The method of claim 5, wherein the EMDM policy specifies a zone, the method further comprising: 
detecting, by the PPMDM module, a location of the device in the zone; 
detecting, by the PPMDM module, capture of sensor data using the device while the device is in the zone; and 
flagging, by the PPMDM module, the sensor data as enterprise data in response to detecting capture of the sensor data while the device is in the zone.

10. (Previously Presented) The method of claim 1, wherein the EMDM policy specifies a zone and a location-specific security policy associated with the zone, the method further comprising: 
detecting, by the PPMDM module, a location of the device in the zone; and
in response to detecting the location of the device in the zone, implementing, by the PPMDM module, the location-specific security policy.

11. (Original) The method of claim 10, wherein the location-specific security policy requires disabling of one or more sensors of the device.

12. (Original) The method of claim 1, wherein the EMDM policy specifies blocking of access to a plurality of unsafe resources, the method further comprising: 
detecting, by the PPMDM module, an attempt to access one or more unsafe resources of the plurality of unsafe resources; 
blocking, by the PPMDM module the attempt to access the one or more unsafe resources; 
providing, by the PPMDM module, a report of the attempt to an enterprise server, the report not identifying the one or more unsafe resources.

13. (Original) The method of claim 12, wherein the one or more unsafe resources include a uniform resource locator (URL).

14. (Previously Presented) The method of claim 1, wherein the EMDM policy is a first EMDM policy and received from a first enterprise server, the method further comprising:
 receiving, by the PPMDM module, a second EMDM policy from a second enterprise server; and 
implementing, by the PPMDM module, a combination of the first EMDM policy and the second EMDM policy only according to control inputs received from a user.

15. (Original) The method of claim 14, wherein implementing the combination of the first EMDM policy and the second EMDM policy comprises implementing restrictions from both of the first EMDM policy and the second EMDM policy.

16. (Original) The method of claim 14, further comprising:
associating, by the PPMDM module, a first enterprise application with the first EMDM policy;
associating, by the PPMDM module, a second enterprise application with the second EMDM policy; 
implementing, by the PPMDM module, the first EMDM policy while the first enterprise application is in use; and 
implementing, by the PPMDM module, the second EMDM policy while the second enterprise application is in use.

17. (Original) The method of claim 16, wherein the first EMDM policy includes a first requirement and the second EMDM policy includes a second requirement, the method further comprising:
 associating, by the PPMDM module, a first enterprise application with the first EMDM policy; 
associating, by the PPMDM module, a second enterprise application with the second EMDM policy; 
determining, by the PPMDM module, that the first requirement is in conflict with the second requirement; 
in response to determining that the first requirement is in conflict with the second requirement: 
implementing, by the PPMDM module, the first EMDM policy while the first enterprise application is in use; and 
implementing, by the PPMDM module, the second EMDM policy while the second enterprise application is in use.

18-20. (Canceled)

21. (Original) The method of claim 1, wherein the second resource includes a location of the device and the data derived from the second resource does not include the location of the device.

22. (Original) The method of claim 1, wherein the second resource includes a threat prevention action and the data derived from the second resource indicates that the threat prevention action was performed with respect to the detected threat without specifying a nature of the threat prevention action.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, providing, by the private personal mobile device management module (PPMDM), data derived from a-the second resource- to the MDM software for management according to the enterprise mobile device management (EMDM) policy in cooperation with the enterprise server, wherein the second resource includes a detected threat on the device; providing an enterprise application installed on the device, the enterprise application being associated with the EMDM policy; providing a personal application installed on the device and not associated with the EMDM policy; managing, by the PPMDM module, the enterprise application according to the EMDM policy; and refraining, by the PPMDM module, from managing the personal application according to the EMDM policy.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498